DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by TUANFANG RU 2658213 C1
	Regarding claim 1, TUANFANG discloses a  leak-proof device, comprising a first seal ring (29), an upper cover (30), a base (25), a second seal ring (26), and an insulation ring (24); wherein the first seal ring (29) is disposed on a top end of the upper cover (30) to seal an e-liquid tank (27) thereby isolating the e-liquid in the e-liquid tank; the base (25) comprises a first recess; the second seal ring (26) is disposed on the base; the base (25) is disposed on a bottom end of the e-liquid tank (27) to seal the bottom end of the e-liquid tank; the insulation ring (24) comprises a second recess and is disposed on a bottom of the base (25) to collect e-liquid condensate.
Regarding claim 3, TUANFANG discloses an atomization assembly and a battery assembly; the atomization assembly comprising the leak-proof device (see paragraphs 0001-0011, 0023). 

                                          Conclusion         	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
Claims 2, 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN F DUVERNE whose telephone number is (571)272-2091.  The examiner can normally be reached on M-F: 8 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE S LUEBKE can be reached on (571)272-2009.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
           /JEAN F DUVERNE/Primary Examiner, Art Unit 2833                                                                                                                                                                                                        	       11/05/2022